UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1496


LIJO PANGHAT,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF VETERANS AFFAIRS; UNIVERSITY OF MARYLAND AT
BALTIMORE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:19-cv-00994-ELH)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lijo Panghat, Appellant Pro Se. Catherine Anne Bledsoe, Lillian Lane Reynolds,
Educational Affairs Division, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lijo Panghat appeals the district court’s orders dismissing his complaint and

denying reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Panghat v. Dep’t of

Veterans Affs., No. 1:19-cv-00994-ELH (D. Md. Apr. 2, 2019; filed Mar. 27, 2020 &

entered March 30, 2020). We deny Panghat’s motion for leave to submit newly discovered

evidence. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2